Citation Nr: 1142574	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active from August 1982 to August 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied entitlement to a TDIU.

The issue of entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for: a left buttock injury rated 40 percent disabling, left sciatic nerve compression, rated 40 percent disabling, residuals of fracture of the left pelvis, rated at 10 percent disabling, residuals of a left elbow fracture, rated 10 percent disabling, and residuals of fracture of the ribs, tinnitus, and status post decompression, bilateral pneumothorax, at noncompensable disability ratings.  His combined disability rating is 70 percent.

2.  The Veteran is employed only part time in a protected environment, at a family-owned restaurant.  He lost 26 weeks from work over a 12 month period due to medical conditions.  

3.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for a left buttock injury rated 40 percent disabling, left sciatic nerve compression, rated 40 percent disabling, residuals of fracture of the left pelvis, rated at 10 percent disabling, residuals of a left elbow fracture, rated 10 percent disabling, and residuals of fracture of the ribs, tinnitus, and status post decompression, bilateral pneumothorax, all at noncompensable ratings.  His combined disability rating is 70 percent.

As the Veteran has a combined rating of 70 percent and a disability rated as 40 percent disabling, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  In any event, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

The record reflects that the Veteran was released from service due to injuries sustained in an in-service motor vehicle accident in December 1989.  The final diagnoses were left sciatic nerve dysfunction, status post major pelvic disruption with malunion, status post open reduction and internal fixation of the olecranon fracture with some loss of function.  The Veteran was found to be not qualified for worldwide duty, as the possibility of him recovering adequate lower extremity function to be a viable member of the military was extremely unlikely.  The recommendation was for the Veteran to be discharged.  The Veteran was discharged due to his injuries in August 1991.

In 1994 and 1999, the Social Security Administration (SSA) denied the Veteran's applications for disability benefits.  However, SSA also found that the service connected disabilities caused severe impairment.  

In the 1999 decision, it found that these disabilities would preclude his return to any past relevant work; but that he could perform sedentary work and that there were such jobs for which he would be qualified.

The SSA records also show that the Veteran was a high school graduate and had completed three years of college.

In June 2003, Stuart Orlinsky, M.D., wrote that he had been treating the Veteran for Parkinson's disease since 1999, and that he considered the Veteran to be totally disabled.

In his July 2008 substantive appeal, the Veteran contended that Parkinson's disease was crippling and debilitating, and that he could not work as many of his bodily functions were working on a limited basis.  He indicated that he had tremors, dysphagia, shortness of breath, abnormal bowel habits, and weakness in his muscles.  He noted his April 2004 surgical placement of a deep brain stimulator to help control his muscle functions, but asserted that his physical condition continued to worsen.  He acknowledged that he had pain in his left leg and foot from nerve damage as a result of his in-service motor vehicle accident.  

At his March 2009 examination, the Veteran reported that he worked part time at a restaurant, performing light dusting, and that he had been employed there for 10 to 20 years.  He further indicated that he had missed 26 weeks of work in the prior year due to multiple issues, including Parkinson's disease, his left elbow disability, residuals of a fracture of the left pelvis, and his left buttock injury.  

In his Form 646, his representative contended that this was not gainful employment, since he was working as a handyman at his family's restaurant, and it was a protected environment-when he was not able to work, he reported there, as he was being monitored.  
  
The Veteran was diagnosed with Parkinson's disease in 1998.  VA and private medical records show ongoing treatment since that time.  VA medical records show that, in April 2004, the Veteran had a deep brain stimulator placement to treat his Parkinson's disease.  Shortly following the surgery, the Veteran indicated that his symptoms improved.  However, treatment records in October 2008 reflect that the Veteran's Parkinson's disease was progressing.   


A March 2009 VA examination report shows that the Veteran's left elbow disability caused giving way, pain, stiffness, weakness, decreased speed of joint motion, one to three times per month.  The service-connected left elbow disability had significant effects on occupational activities, as it caused decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina and decreased strength in his upper extremity with pain.  The Veteran's service-connected left buttock and sciatic nerve injuries were manifested by left buttock atrophy.  

Upon examination, the examiner found weakness, tremors, stiffness, numbness, paresthesias, dyesthesias, tingling and numbness in his lower left extremity.  He had flare-ups which were severe every two to three weeks.  These disabilities also had significant effects on his occupational activities.  The symptoms included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity with pain and disfigurement.  

The examiner was asked to provide an opinion as to whether the Veteran was rendered unemployable solely by his service-connected disabilities.  He responded that he was unable to resolve the issue without resort to mere speculation.  He indicated that the Veteran some clinically significant service-connected disabilities, but that he had a very significant case of Parkinson's disease which was nonservice-connected but was so debilitating that he did not feel that he could "objectively segregate out his service-connected disabilities to resolve this issue without resorting to mere speculation."

The evidence of record shows that the Veteran is employed only marginally, working part time at his family's restaurant, and having missed 26 weeks during a twelve month period due to his medical issues.  38 C.F.R. § 4.16(a).  Despite a relatively advanced level of education, he has apparently not been able to maintain gainful employment for any meaningful period since his in-service injuries.  

The VA examiner failed to offer an explicit opinion (as sought in the Board's last remand) as to whether the Veteran was unemployable.  The examiner implicitly made such a finding, when he commented on his inability to separate the effects of the non-service connected Parkinson's disease from the service connected accident residuals.  Presumably, he would not have felt the need for such separation if the Veteran's disabilities in combination did not cause unemployability.

The opinions of the VA examiner and the private physician weigh in favor of a finding that the Veteran's disabilities render him unemployable.  The remaining question is whether the unemployability is due to the service connected disabilities.  The VA examiner was unable to sort out the service connected from the non-service connected disabilities. 

Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  There is no other opinion separating the effects of the service-connected disabilities from the non-service-connected Parkinson's disease.

Thus, the Board will attribute the Veteran's orthopedic and neurological symptoms reported by the March 2009 VA examiner, causing significant effects on his occupational activities, to his service-connected disabilities, for the purposes of assessing whether his service-connected disabilities cause him to be unable to obtain or maintain substantially gainful employment.  Based on the evidence of record showing that the Veteran is only marginally employed and the opinions that he is unemployable or totally disabled, a TDIU rating is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


